DETAILED ACTION
This office action is in response to the communication received on 01/13/2022 concerning application no. 16/432,559 filed on 06/05/2019.
Claims 1-2, 7-12, and 19 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 3-6 and 13-18 are objected to because of the following informalities:  
Claims 3-6 and 13-18 are withdrawn claims. Applicant elected Species 2 and noted that claims 1-2, 7-12, and 19 read on the elected species (See Applicants response, filed 07/22/2021). The withdrawn claims 3-6 and 13-18 should have their status listed as “withdrawn-currently amended” as established by MPEP 714 and 37 C.F.R. 1.121.(c)(2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, line 4, recites “Euler angle”. The specification fails to disclose a Euler angle or a position sensor that can detect posture angles that comprise Euler angles. Paragraph 0041 of the published specification discloses angles are pitch, yaw, and roll angles. These angles are Tait–Bryan angles. The specification fails to provide support for Euler angles. Therefore, the claim’s scope is not supported in the specification in a manner that conveys that the inventor or joint inventor had possession of the claimed invention at the time of filing. 

Claim 19, line 4, recites “Euler angle”. The specification fails to disclose a Euler angle or a position sensor that can detect posture angles that comprise Euler angles. Paragraph 0041 of the published specification discloses angles are pitch, yaw, and roll angles. These angles are Tait–Bryan angles. The specification fails to provide support for Euler angles. Therefore, the claim’s scope is not supported in the specification in a manner that conveys that the inventor or joint inventor had possession of the claimed invention at the time of filing. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 12-14, recite “predetermined angle range including a basic posture angle of the ultrasound probe or across a predetermined angle by an operator where the basic posture angle is predetermined”. This claim element is indefinite. It is unclear if the claim is attempting to establish that the basic posture angle is the same as the predetermined angle as it claims the basic posture angle is predetermined or if the two angles are different from one another. 
For purposes of examination, the Office is considering the predetermined angle and the basic posture angles to be different from one another.
Line 11, recites “a plurality of the likelihood”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the likelihood is part of the plurality of the likelihood or is sperate and distinct.

Lines 17, recite “set, as a recommended posture angle, the posture angle detected”. This claim element is indefinite. It is unclear if the claim is attempting to disclose the detected posture angle as the basic posture angle that is predetermined and used in likelihood acquisition or if the angles are different from one another.
For purposes of examination, the Office is considering the angles to be different.
Lines 17-23, recite “set…maximum likelihood is generated”. This claim element is indefinite. It is unclear if the likelihood is the same as the maximum likelihood or if the maximum likelihood is obtained from another angle posture based on the basic posture angle or the predetermined angle.
For purposes of examination, the Office is considering the likelihood of the posture angle to be different from the maximum likelihood.

Claim 8 is indefinite for the following reasons:
Lines 5-6, recite “a body surface”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “body surface” is the same as the “body surface” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the body surface to be same.
Lines 6, recite “a predetermined angle range”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “predetermined angle range” is the same as the “predetermined angle range” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the angle ranges to be the same.

Claim 9 is indefinite for the following reasons:
Lines 6, recite “a body surface”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “body surface” is the same as the “body surface” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the body surface to be same.
Lines 6, recite “a predetermined angle range”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “predetermined angle range” is the same as the “predetermined angle range” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the angle ranges to be the same.

Claim 11 is indefinite for the following reasons:
Lines 5-6, recite “a body surface”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “body surface” is the same as the “body surface” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the body surface to be same.
Lines 6, recite “a predetermined angle range”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “predetermined angle range” is the same as the “predetermined angle range” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the angle ranges to be the same.

Claim 12 is indefinite for the following reasons:
Lines 6, recite “a body surface”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “body surface” is the same as the “body surface” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the body surface to be same.
Lines 6, recite “a predetermined angle range”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “predetermined angle range” is the same as the “predetermined angle range” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the angle ranges to be the same.

Claim 19 is indefinite for the following reasons:
Lines 9-10, recite “predetermined angle range including a basic posture angle of the ultrasound probe or across a predetermined angle by an operator where the basic posture angle is predetermined”. This claim element is indefinite. It is unclear if the claim is attempting to establish that the basic posture angle is the same as the predetermined angle as it claims the basic posture angle is predetermined or if the two angles are different from one another. 
For purposes of examination, the Office is considering the predetermined angle and the basic posture angles to be different from one another.
Line 9, recites “a plurality of the likelihood”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the likelihood is part of the plurality of the likelihood or is sperate and distinct.
For purposes of examination, the Office is considering the likelihood to be separate from the plurality.
Lines 13, recite “setting, as a recommended posture angle, the posture angle detected”. This claim element is indefinite. It is unclear if the claim is attempting to disclose the detected posture angle as the basic posture angle that is predetermined and used in likelihood acquisition or if the angles are different from one another.
For purposes of examination, the Office is considering the angles to be different.
Lines 13-18, recite “set…maximum likelihood is generated”. This claim element is indefinite. It is unclear if the likelihood is the same as the maximum likelihood or if the maximum likelihood is obtained from another angle posture based on the basic posture angle or the predetermined angle.
For purposes of examination, the Office is considering the likelihood of the posture angle to be different from the maximum likelihood.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. ("System Integration and Preliminary In-Vivo Experiments of a Robot for Ultrasound Guidance and Monitoring During Radiotherapy", 21-31 July 2015, 2015 International Conference on Advanced Robotics) in view of Ogasawara (PGPUB No. US 2015/0305718) further in view of Jung et al. (PGPUB No. US 2014/0371591).


an ultrasound probe (Ultrasound probe in Fig. 1); 
a probe posture angle sensor configured detect a posture angle comprising an Euler angle of the ultrasound probe (Paragraph 1 of the “Orientation Adjustment” section teaches that the camera is able to track the probe position and the Euler angles. These angles are displayed on the Adjustment GUI that shows the current orientation); and 
a processor (Processor inherently present in ultrasound probe) configured to: 
generate an ultrasound image by transmitting an ultrasound beam from the ultrasound probe toward a subject and receiving an ultrasound beam reflected from the subject (Fig. 4 shows that the ultrasound image is obtained. Paragraph 4 of the “Proposed Workflow” section teaches that the ultrasound image is obtained and used to image the target), 
acquire a maximum likelihood among a plurality of the likelihood calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a predetermined angle range including a basic posture angle of the ultrasound probe or across a predetermined angle by an operator, where the basic posture angle is predetermined corresponding to the examination part and is composed by a predetermined angle component corresponding to the Euler angle (Paragraph 16 of the “In-Vivo Experiments with 3-DOF Robot” section teaches that the images are observed in relation to the reference ultrasound images and the overlap is determined. Table I teaches the total error of the experiments and the closest to the reference image is shown to be 0.40. This is done in terms of X-Y plane disturbance and table 2 is done with 6 DOF. Paragraph 2 of the “Introduction” section teaches that the ultrasound imaging is done with contact with a patient and the probe. Fig. 5 shows the GUI that the user uses to determine the angular difference between the reference orientation and the current orientation. All Euler components are shown to be observed in Fig. 5).
	However, Sen is silent regarding an ultrasound diagnostic apparatus, comprising:
calculate a likelihood of an imaging part in the ultrasound image with respect to an examination part by analyzing the ultrasound image, 

notify the operator of the recommended posture angle.
	In an analogous imaging field of endeavor, regarding the determination of a probe orientation, Ogasawara teaches an ultrasound diagnostic apparatus, comprising:
set, as a recommended posture angle, the posture angle detected by the probe posture angle sensor when the ultrasound image corresponding to the maximum likelihood is generated (Paragraphs 0076 teach that the probe is guided to designation position with respect to angular information phi. This is seen in Fig. 2 and 7 where phi1 and thera1 images are shown. In Fig. 7, the angular numerical information is displayed on the display screen. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables. Paragraph 0102 teaches that the designated information is displayed to guide the probe), and 
notify the operator of the recommended posture angle (In Fig. 7, the angular numerical information is displayed on the display screen. Paragraph 0102 teaches that the designated information is displayed to guide the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sen with Ogasawara’s teaching of setting and displaying angular information to obtain an image with the likelihood of the target. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).
	However, Ogasawara is silent an ultrasound diagnostic apparatus, comprising:
calculate a likelihood of an imaging part in the ultrasound image with respect to an examination part by analyzing the ultrasound image.

calculate a likelihood of an imaging part in the ultrasound image with respect to an examination part by analyzing the ultrasound image (Paragraphs 0124-0126 teaches that the output ultrasonic image is obtained and compared to determine the degree of correspondence to a mid-sagittal plane. The correspondence percentage is then displayed. The degree can also be a probability. Paragraph 0082 techs that the mid-sagittal plane is detected based on landmark information of an ultrasound image. See Fig. 12).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sen and Ogasawara with Jung’s teaching of the determination of the probability of a target based on analyzing an image. This modified apparatus would provide the user with detection of landmarks with related information with one another (Paragraph 0023 of Jung). Furthermore, the planes of interest can be detected with simple equipment and without requiring a complicated process (Paragraph 0032 of Jung).

Regarding claim 2, modified Sen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Sen further teaches an ultrasound diagnostic apparatus, 
wherein the processor is configured to acquire the maximum likelihood among the plurality of the likelihood calculated while the posture angle detected by the probe posture angle sensor is changing once over the predetermined angle range (Paragraph 16 of the “In-Vivo Experiments with 3-DOF Robot” section teaches that the images are observed in relation to the reference ultrasound images and the overlap is determined. Table I teaches the total error of the experiments and the closest to the reference image is shown to be 0.40. This is done in terms of X-Y plane disturbance and table 2 is done with 6 DOF. Paragraph 4 of the “Introduction” teaches that the position of the probe is obtained in real-time with the ultrasound imaging. Paragraph 4 of the “Proposed Workflow” section teaches that the user can visually compared the ultrasound image with the reference image. Paragraph 1 of the “Orientation Adjustment” section teaches that the orientation angles are Euler angles that are compared to one another).

Regarding claim 7, modified Sen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Sen further teaches an ultrasound diagnostic apparatus, further comprising: 
a display configured to display the ultrasound image generated by processor (Paragraph 4 of the “Proposed Workflow” section teaches that the ultrasound image that is acquired is visually presented to the user), 
wherein processor is configured to control display on the display (Paragraph 4 of the “Proposed Workflow” section teaches that the ultrasound image that is acquired is visually presented to the user. A display inherently display information based on computational processing).

Regarding claim 8, modified Sen teaches the ultrasound diagnostic apparatus in claim 7, as discussed above.
However, Sen is silent regarding an ultrasound diagnostic apparatus, 
wherein processor is configured to display the likelihood, the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle on the display when the plurality of the likelihood is calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a predetermined angle range including the basic posture angle of the ultrasound probe by the operator.
	In an analogous imaging field of endeavor, regarding the determination of a probe orientation, Ogasawara teaches an ultrasound diagnostic apparatus, 
wherein processor is configured to display (Display 19 and CPU33), the likelihood (Fig. 7 shows the comparison of the scanning slice to the corresponding ultrasonic image. Paragraph 0079 teaches that the movement of the ultrasonic probe is monitored and the slice matches the ultrasonic image), the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen), the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle on the display when the plurality of the likelihood is calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a predetermined angle range including the basic posture angle of the ultrasound probe by the operator (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables. Paragraph 0006 teaches that the relative position of the probe in relation to the object is shown when it is in contact. Fig. 7 shows the angular relationship of the probe with respect to the phi1, theta1, and omega1 positions. This is shown in relation to a 3D body mark).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sen with Ogasawara’s teaching of display of the probe, basic, and recommended posture angles. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).


However, Sen is silent regarding an ultrasound diagnostic apparatus, 
wherein the processor is configured to display the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture; angle on the display; as numerical values or graph images when the plurality of the likelihood is calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a predetermined angle range including the basic posture angle of the ultrasound probe by the operator.
	In an analogous imaging field of endeavor, regarding the determination of a probe orientation, Ogasawara teaches an ultrasound diagnostic apparatus, 
wherein the processor is configured to display (Display 19 and CPU 33) the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen), the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle on the display (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen) as numerical values or graph images when the plurality of the likelihood is calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a predetermined angle range including the basic posture angle of the ultrasound probe by the operator (In Fig. 7 the angular numerical information is displayed on the display screen as omega, phi, and theta. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables. Paragraph 0006 teaches that the relative position of the probe in relation to the object is shown when it is in contact. Fig. 7 shows the angular relationship of the probe with respect to the phi1, theta1, and omega1 positions. This is shown in relation to a 3D body mark).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sen with Ogasawara’s teaching of the display of the probe, basic, and recommended posture angles in numerical form. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).
	
Regarding claim 10, modified Sen teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
Sen further teaches an ultrasound diagnostic apparatus, further comprising: 
a display configured to display the ultrasound image generated by the processor (Paragraph 4 of the “Proposed Workflow” section teaches that the ultrasound image that is acquired is visually presented to the user),
wherein the processor is configured to control display on the display (Paragraph 4 of the “Proposed Workflow” section teaches that the ultrasound image that is acquired is visually presented to the user. A display inherently display information based on computational processing).

Regarding claim 11, modified Sen teaches the ultrasound diagnostic apparatus in claim 10, as discussed above.
However, Sen is silent regarding an ultrasound diagnostic apparatus, 
wherein the processor is configured to display the likelihood, the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle on the display 
	In an analogous imaging field of endeavor, regarding the determination of a probe orientation, Ogasawara teaches an ultrasound diagnostic apparatus, 
wherein the processor is configured to display (Display 19 and CPU33), the likelihood (Fig. 7 shows the comparison of the scanning slice to the corresponding ultrasonic image. Paragraph 0079 teaches that the movement of the ultrasonic probe is monitored and the slice matches the ultrasonic image), the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen),the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle on the display when the plurality of the likelihood is calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a predetermined angle range including the basic posture angle of the ultrasound probe by the operator (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables. Paragraph 0006 teaches that the relative position of the probe in relation to the object is shown when it is in contact. Fig. 7 shows the angular relationship of the probe with respect to the phi1, theta1, and omega1 positions. This is shown in relation to a 3D body mark).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sen with Ogasawara’s teaching of display of the probe, basic, and recommended posture angles. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).

Regarding claim 12, modified Sen teaches the ultrasound diagnostic apparatus in claim 11, as discussed above.
	However, Sen is silent regarding an ultrasound diagnostic apparatus,
wherein the processor is configured to display the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle- on the display; as numerical values or graph images when the plurality of the likelihood is calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a predetermined angle range including the basic posture angle of the ultrasound probe by the operator.
	In an analogous imaging field of endeavor, regarding the determination of a probe orientation, Ogasawara teaches an ultrasound diagnostic apparatus,
wherein the processor is configured to display (Display 19 and CPU 33) the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen), the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle on the display (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen) as numerical values or graph images when the plurality of the likelihood is calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a predetermined angle range including the basic posture angle of the ultrasound probe by the operator (In Fig. 7 the angular numerical information is displayed on the display screen as omega, phi, and theta. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables. Paragraph 0006 teaches that the relative position of the probe in relation to the object is shown when it is in contact. Fig. 7 shows the angular relationship of the probe with respect to the phi1, theta1, and omega1 positions. This is shown in relation to a 3D body mark).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sen with Ogasawara’s teaching of the display of the probe, basic, and recommended posture angles in numerical form. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).
	
Regarding claim 19, Sen teaches a control method of an ultrasound diagnostic apparatus, comprising: 
generating an ultrasound image by transmitting an ultrasound beam from an ultrasound probe toward a subject and receiving an ultrasound beam reflected from the subject (Fig. 4 shows that the ultrasound image is obtained. Paragraph 4 of the “Proposed Workflow” section teaches that the ultrasound image is obtained and used to image the target),
Paragraph 1 of the “Orientation Adjustment” section teaches that the camera is able to track the probe position and the Euler angles. These angles are displayed on the Adjustment GUI that shows the current orientation); 
acquiring a maximum likelihood among a plurality of the likelihood calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a predetermined angle range including a basic posture angle of the ultrasound probe or across a predetermined angle by an operator, where the basic posture angle is predetermined corresponding to the examination part and is composed by a predetermined angle component corresponding to the Euler angle (Paragraph 16 of the “In-Vivo Experiments with 3-DOF Robot” section teaches that the images are observed in relation to the reference ultrasound images and the overlap is determined. Table I teaches the total error of the experiments and the closest to the reference image is shown to be 0.40. This is done in terms of X-Y plane disturbance. Paragraph 2 of the “Introduction” section teaches that the ultrasound imaging is done with contact with a patient and the probe. Fig. 5 shows the GUI that the user uses to determine the angular difference between the reference orientation and the current orientation. All Euler components are shown to be observed in Fig. 5).
However, Sen is silent regarding a method, comprising
calculating a likelihood of an imaging part in the ultrasound image with respect to an examination part by analyzing the ultrasound image; 
setting, as a recommended posture angle, the posture angle detected when the ultrasound image corresponding to the maximum likelihood is generated; and 
notifying the operator of the recommended posture angle.
In an analogous imaging field of endeavor, regarding the determination of a probe orientation, Ogasawara teaches a method,
setting, as a recommended posture angle, the posture angle detected when the ultrasound image corresponding to the maximum likelihood is generated (Paragraphs 0076 teach that the probe is guided to designation position with respect to angular information phi. This is seen in Fig. 2 and 7 where phi1 and thera1 images are shown. In Fig. 7, the angular numerical information is displayed on the display screen. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables. Paragraph 0102 teaches that the designated information is displayed to guide the probe); and
notifying the operator of the recommended posture angle (In Fig. 7, the angular numerical information is displayed on the display screen. Paragraph 0102 teaches that the designated information is displayed to guide the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sen with Ogasawara’s teaching of setting and displaying angular information to obtain an image with the likelihood of the target. This modified method would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).
	However, Ogasawara is silent a method, comprising:
calculating a likelihood of an imaging part in the ultrasound image with respect to an examination part by analyzing the ultrasound image.
	In an analogous imaging field of endeavor, regarding ultrasound image analysis, Jung teaches regarding a method, comprising:
calculating a likelihood of an imaging part in the ultrasound image with respect to an examination part by analyzing the ultrasound image (Paragraphs 0124-0126 teaches that the output ultrasonic image is obtained and compared to determine the degree of correspondence to a mid-sagittal plane. The correspondence percentage is then displayed. The degree can also be a probability. Paragraph 0082 techs that the mid-sagittal plane is detected based on landmark information of an ultrasound image. See Fig. 12).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Toyomura et al. (PGPUB No. US 2018/0140282): Teaches detection of areas of interest and assessing accuracy of detection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793